
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


3,000,000 Shares of Common Stock

VIASYS HEALTHCARE INC.

UNDERWRITING AGREEMENT

As of June 17, 2003

BEAR, STEARNS & CO. INC.
J.P. MORGAN SECURITIES INC.

As Representatives of the
several Underwriters named in
Schedule I attached hereto (the "Representative(s)")

c/o Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, New York 10179

Ladies/Gentlemen:

        VIASYS Healthcare Inc., a corporation organized and existing under the
laws of Delaware (the "Company"), proposes, subject to the terms and conditions
stated herein, to issue and sell to the several underwriters named in Schedule I
hereto (the "Underwriters") an aggregate of 3,000,000 shares (the "Firm Shares")
of its common stock, par value $0.01 per share (the "Common Stock") and, for the
sole purpose of covering over-allotments in connection with the sale of the Firm
Shares, at the option of the Underwriters, up to an additional 450,000 shares
(the "Additional Shares") of Common Stock. The Firm Shares and any Additional
Shares purchased by the Underwriters are referred to herein as the "Shares". The
Shares are more fully described in the Registration Statement and Prospectus
referred to below. Bear, Stearns & Co. Inc. ("Bear Stearns") and J.P. Morgan
Securities Inc. ("JPMorgan") are acting as co-lead managers (the "Lead
Managers") in connection with the offering and sale of the Shares contemplated
herein (the "Offering").

        1.    Representations and Warranties of the Company.    The Company
represents and warrants to, and agrees with, each of the Underwriters that:

        (a)   The Company has filed with the Securities and Exchange Commission
(the "Commission") a registration statement on Form S-3 (No. 333-104079), and
amendments thereto, and related preliminary prospectuses for the registration
under the Securities Act of 1933, as amended (the "Securities Act"), of the
Shares, which registration statement, as so amended, has been declared effective
by the Commission and copies of which have heretofore been delivered to the
Underwriters. The registration statement, as amended at the time it became
effective, including the prospectus, financial statements, schedules, exhibits
and other information (if any) deemed to be part of the registration statement
at the time of effectiveness pursuant to Rule 430A under the Securities Act, is
hereinafter referred to as the "Registration Statement." No other document with
respect to the Registration Statement has heretofore been filed with the
Commission. All of the Shares have been registered under the Securities Act
pursuant to the Registration Statement. No stop order suspending the
effectiveness of the Registration Statement has been issued and no proceeding
for that purpose has been initiated or threatened by the Commission. The
Company, if required by the Securities Act and the rules and regulations of the
Commission (the "Rules and Regulations"), proposes to file the Prospectus with
the Commission pursuant to Rule 424(b) under the Securities Act ("Rule 424(b)").
The prospectus, in the form in which it is to be filed with the Commission
pursuant to Rule 424(b), or, if the prospectus is not to be filed with the
Commission pursuant to Rule 424(b), the prospectus in the form included as part
of the Registration Statement at the time the Registration Statement became
effective, is hereinafter referred to as the "Prospectus," except that if any
revised prospectus or prospectus supplement shall be provided to the
Underwriters by the Company for use in connection with the Offering which
differs from the Prospectus (whether or not such revised prospectus or
prospectus supplement is required to

--------------------------------------------------------------------------------


be filed by the Company pursuant to Rule 424(b)), the term "Prospectus" shall
also refer to such revised prospectus or prospectus supplement, as the case may
be, from and after the time it is first provided to the Underwriters for such
use. Any preliminary prospectus or prospectus subject to completion included in
the Registration Statement or filed with the Commission pursuant to Rule 424
under the Securities Act is hereafter called a "Preliminary Prospectus." Any
reference herein to the Registration Statement, any Preliminary Prospectus or
the Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein pursuant to Item 12 of Form S-3 which were
filed under the Exchange Act (as defined below) on or before the effective date
of the Registration Statement, the date of such Preliminary Prospectus or the
date of the Prospectus, as the case may be, and any reference herein to the
terms "amend", "amendment" or "supplement" with respect to the Registration
Statement, any Preliminary Prospectus or the Prospectus shall be deemed to refer
to and include (i) the filing of any document under the Exchange Act after the
effective date of the Registration Statement, the date of such Preliminary
Prospectus or the date of the Prospectus, as the case may be, which is
incorporated therein by reference and (ii) any such document so filed. All
references in this Agreement to the Registration Statement, a Preliminary
Prospectus and the Prospectus, or any amendments or supplements to any of the
foregoing, shall be deemed to include any copy thereof filed with the Commission
pursuant to its Electronic Data Gathering, Analysis and Retrieval System
("EDGAR").

        (b)   At the time of the effectiveness of the Registration Statement or
the effectiveness of any post-effective amendment to the Registration Statement,
when the Prospectus is first filed with the Commission pursuant to Rule 424(b),
when any supplement to or amendment of the Prospectus is filed with the
Commission, when any document filed under the Exchange Act was or is filed and
at the Closing Date and the Additional Closing Date, if any (as hereinafter
respectively defined), the Registration Statement and the Prospectus and any
amendments thereof and supplements thereto complied or will comply in all
material respects with the applicable provisions of the Securities Act, the
Exchange Act and the Rules and Regulations and did not and will not contain an
untrue statement of a material fact and did not and will not omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein (i) in the case of the Registration Statement, not misleading
and (ii) in the case of the Prospectus or any related Preliminary Prospectus in
light of the circumstances under which they were made, not misleading. When any
Preliminary Prospectus was first filed with the Commission (whether filed as
part of the registration statement for the registration of the Shares or any
amendment thereto or pursuant to Rule 424(a) under the Securities Act) and when
any amendment thereof or supplement thereto was first filed with the Commission,
such Preliminary Prospectus and any amendments thereof and supplements thereto
complied in all material respects with the applicable provisions of the
Securities Act, the Exchange Act and the Rules and Regulations and did not
contain an untrue statement of a material fact and did not omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The contracts filed as exhibits to the Company's Annual Report
on Form 10-K constitute all the contracts required to be filed as exhibits
thereto under the Exchange Act. No representation and warranty is made in this
subsection (b), however, with respect to any information contained in or omitted
from the Registration Statement or the Prospectus or any related Preliminary
Prospectus or any amendment thereof or supplement thereto in reliance upon and
in conformity with information furnished in writing to the Company by or on
behalf of any Underwriter through the Lead Managers specifically for use
therein. The parties acknowledge and agree that such information provided by or
on behalf of any Underwriter consists solely of the material included in the
third, tenth and eleventh paragraphs under the caption "Underwriting" in the
prospectus supplement included in the Prospectus.

        (c)   Ernst & Young LLP, who have certified the financial statements and
supporting schedules and information of the Company and its subsidiaries that
are included or incorporated by reference in the

2

--------------------------------------------------------------------------------

Registration Statement, are independent public accountants as required by the
Securities Act, the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), and the Rules and Regulations.

        (d)   Subsequent to the respective dates as of which information is
given in the Registration Statement and the Prospectus, except as disclosed in
the Registration Statement and the Prospectus, the Company has not declared,
paid or made any dividends or other distributions of any kind on or in respect
of its capital stock and there has been no material adverse change, whether or
not arising from transactions in the ordinary course of business, in or
affecting (i) the business, condition (financial or otherwise), results of
operations, stockholders' equity, properties or prospects of the Company and any
subsidiary of the Company listed on Exhibit A hereto (the "Subsidiaries"), taken
as a whole or (ii) the long-term debt or capital stock of the Company or any of
its Subsidiaries (a "Material Adverse Change"). Since the date of the latest
balance sheet presented, or incorporated by reference, in the Registration
Statement and the Prospectus, neither the Company nor any Subsidiary has
incurred or undertaken any liabilities or obligations, whether direct or
indirect, liquidated or contingent, matured or unmatured, or entered into any
transactions, including any acquisition or disposition of any business or asset,
which are material to the Company and the Subsidiaries taken as a whole, except
for liabilities, obligations and transactions which are disclosed in the
Registration Statement and the Prospectus.

        (e)   The authorized, issued and outstanding capital stock of the
Company is as set forth in the Prospectus in the column headed "Actual" under
the caption "Capitalization" and, after giving effect to the Offering and the
other transactions contemplated by this Agreement, the Registration Statement
and the Prospectus, will be as set forth in the column headed "As Adjusted"
under the caption "Capitalization". All of the issued and outstanding shares of
capital stock of the Company are fully paid and non-assessable, have been duly
and validly authorized and issued and are not in violation of or subject to any
preemptive or similar right that does or will entitle any person, upon the
issuance or sale of any security, to acquire from the Company or any Subsidiary
any Common Stock or other security of the Company or any Subsidiary or any
security convertible into, or exercisable or exchangeable for, Common Stock or
any other such security (any "Relevant Security"), except for such rights as may
have been fully satisfied or waived prior to the effectiveness of the
Registration Statement. The Shares to be delivered on the Closing Date and the
Additional Closing Date (as hereinafter respectively defined), if any, have been
duly and validly authorized and, when delivered in accordance with this
Agreement, will be duly and validly issued, will be fully paid and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar right that does or will entitle any person to acquire any
Relevant Security from the Company or any Subsidiary upon issuance or sale of
Shares in the Offering. The Common Stock and the Shares conform to the
descriptions thereof contained in the Registration Statement and the Prospectus.
Except as disclosed in the Registration Statement and the Prospectus, neither
the Company nor any Subsidiary has outstanding warrants, options to purchase, or
any preemptive rights or other rights to subscribe for or to purchase, or any
contracts or commitments to issue or sell, any Relevant Security.

        (f)    The Subsidiaries are the only subsidiaries of the Company within
the meaning of Rule 405 under the Securities Act. Except for the Subsidiaries,
the Company holds no ownership or other interest, nominal or beneficial, direct
or indirect, in any corporation, partnership, joint venture or other business
entity. All of the issued shares of capital stock of or other ownership
interests in each Subsidiary have been duly and validly authorized and issued
and are fully paid and non-assessable and are owned directly or indirectly by
the Company free and clear of any lien, charge, mortgage, pledge, security
interest, claim, equity, trust or other encumbrance, preferential arrangement,
defect or restriction of any kind whatsoever (any "Lien"), except for the pledge
on the shares of certain Subsidiaries in connection with the Credit Agreement
dated May 31, 2002, among the Company, the banks parties thereto and certain
other parties. None of Bird Life Design Corporation, EME

3

--------------------------------------------------------------------------------

Medical Inc., EME Medical LLC, Erich Jaeger Inc. or Thermedics Polymer
Products LLC is material to our business, condition (financial or otherwise) or
results of operations.

        (g)   Each of the Company and the Subsidiaries has been duly organized
and validly exists as a corporation, partnership or limited liability company in
good standing under the laws of its jurisdiction of organization. Each of the
Company and the Subsidiaries is duly qualified to do business and is in good
standing as a foreign corporation, partnership or limited liability company in
each jurisdiction in which the location of its properties (owned, leased or
licensed) or the nature or conduct of its business makes such qualification
necessary, except for those failures to be so qualified or in good standing
which (individually and in the aggregate) could not reasonably be expected to
have a material adverse effect on (i) the business, condition (financial or
otherwise), results of operations, stockholders' equity, properties or prospects
of the Company and the Subsidiaries, taken as a whole, or (ii) the long-term
debt or capital stock of the Company or any of its Subsidiaries (a "Material
Adverse Effect"). Each of the Company and the Subsidiaries has all requisite
power and authority, and all necessary consents, approvals, authorizations,
orders, registrations, qualifications, licenses, filings and permits of, with
and from all judicial, regulatory and other legal or governmental agencies and
bodies and all third parties, foreign and domestic (collectively, the
"Consents"), to own, lease and operate its properties and conduct its business
as it is now being conducted and as disclosed in the Registration Statement and
the Prospectus, except for Consents the failure to obtain which could not
reasonably be expected to have a Material Adverse Effect, and each such Consent
is valid and in full force and effect, and neither the Company nor any
Subsidiary has received notice of any investigation or proceedings which results
in or, if decided adversely to the Company or any Subsidiary, could reasonably
be expected to result in a Material Adverse Effect. Each of the Company and the
Subsidiaries is in compliance with all applicable laws, rules, regulations,
ordinances, directives, judgments, decrees and orders, foreign and domestic,
except where failure to be in compliance could not reasonably be expected to
have a Material Adverse Effect.

        (h)   The Company has the corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated by this Agreement, the Registration Statement and
the Prospectus. This Agreement and the transactions contemplated by this
Agreement, the Registration Statement and the Prospectus have been duly and
validly authorized by the Company. This Agreement has been duly and validly
executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights generally
and except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

        (i)    The execution, delivery, and performance of this Agreement and
consummation of the transactions contemplated by this Agreement, the
Registration Statement and the Prospectus do not and will not (i) conflict with,
require consent under or result in a breach of any of the terms and provisions
of, or constitute a default (or an event which with notice or lapse of time, or
both, would constitute a default) under, or result in the creation or imposition
of any lien, charge or encumbrance upon any property or assets of the Company or
any Subsidiary pursuant to, any indenture, mortgage, deed of trust, loan
agreement or other agreement, instrument, franchise, license or permit to which
the Company or any Subsidiary is a party or by which, to the knowledge of the
Company or any Subsidiary, the Company or any Subsidiary or their respective
properties, operations or assets may be bound or (ii) violate or conflict with
any provision of the certificate or articles of incorporation, by-laws,
certificate of formation, limited liability company agreement, partnership
agreement or other organizational documents of the Company or any Subsidiary, or
(iii) violate or conflict with any law, rule, regulation, ordinance, directive,
judgment, decree or order of any judicial, regulatory or other

4

--------------------------------------------------------------------------------


legal or governmental agency or body, domestic or foreign, except (in the case
of clauses (i) and (iii) above) as could not reasonably be expected to have a
Material Adverse Effect.

        (j)    No Consent of, with or from any judicial, regulatory or other
legal or governmental agency or body or any third party, foreign or domestic, is
required for the execution, delivery and performance of this Agreement or
consummation of the transactions contemplated by this Agreement, the
Registration Statement and the Prospectus, including the issuance, sale and
delivery of the Shares to be issued, sold and delivered hereunder, except the
registration under the Securities Act of the Shares, which has become effective,
and such Consents as may be required under state securities or blue sky laws or
the by-laws and rules of the National Association of Securities Dealers, Inc.
(the "NASD") or NASD Regulation, Inc. ("NASDR") in connection with the purchase
and distribution of the Shares by the Underwriters, each of which has been
obtained and is in full force and effect.

        (k)   Except as disclosed in the Registration Statement and the
Prospectus, there is no judicial, regulatory, arbitral or other legal or
governmental proceeding or other litigation or arbitration, domestic or foreign,
pending to which the Company or any Subsidiary is a party or of which any
property, operations or assets of the Company or any Subsidiary is the subject
which, individually or in the aggregate, if determined adversely to the Company
or any Subsidiary, could reasonably be expected to have a Material Adverse
Effect; and to the Company's knowledge, no such proceeding, litigation or
arbitration is threatened or contemplated.

        (l)    The financial statements and pro forma data, including the notes
thereto, and the supporting schedules included or incorporated by reference in
the Registration Statement and the Prospectus, present fairly the financial
position as of the dates indicated and the cash flows and results of operations
for the periods specified of the Company and its consolidated subsidiaries;
except as otherwise stated in the Registration Statement and the Prospectus,
said financial statements have been prepared in conformity with United States
generally accepted accounting principles ("GAAP") applied on a consistent basis
throughout the periods involved (except as otherwise noted therein); and the
supporting schedules included or incorporated by reference in the Registration
Statement and the Prospectus present fairly the information required to be
stated therein. No other financial statements or supporting schedules are
required to be included in the Registration Statement. The other financial and
statistical information included or incorporated by reference in the
Registration Statement and the Prospectus present fairly the information
included therein and have been prepared on a basis consistent with that of the
financial statements that are included or incorporated by reference in the
Registration Statement and the Prospectus and the books and records of the
respective entities presented therein.

        (m)  There are no pro forma or as adjusted financial statements which
are required to be included or incorporated by reference in the Registration
Statement and Prospectus in accordance with Regulation S-X.

        (n)   The statistical, industry-related and market-related data included
in the Registration Statement and the Prospectus are based on or derived from
sources which the Company reasonably and in good faith believes are reliable and
accurate, and such data agree with the sources from which they are derived.

        (o)   The Company is subject to the reporting requirements of Section 13
or 15(d) of the Exchange Act and files reports with the Commission on the EDGAR
System. The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act, the outstanding shares of Common Stock (other than the Shares) are listed
on the NYSE (as defined in Section 11(a) below) and the Company has taken no
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or de-listing the Common
Stock from the NYSE, nor has the Company received any notification that the
Commission or the NYSE is contemplating terminating such registration or
listing.

5

--------------------------------------------------------------------------------


        (p)   The Company and its Subsidiaries maintain a system of internal
accounting and other controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management's general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with United States GAAP and to
maintain accountability for assets, (iii) access to assets is permitted only in
accordance with management's general or specific authorization, and (iv) the
recorded accounting for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

        (q)   Neither the Company nor any of its affiliates (within the meaning
of Rule 144 under the Securities Act) has taken, directly or indirectly, any
action which constitutes or is designed to cause or result in, or which could
reasonably be expected to constitute, cause or result in, the stabilization or
manipulation of the price of any security to facilitate the sale or resale of
the Shares.

        (r)   Except as disclosed in the Registration Statement and the
Prospectus, no holder of any Relevant Security has any rights to require
registration of any Relevant Security as part or on account of, or otherwise in
connection with, the offer and sale of the Shares contemplated hereby, and any
such rights so disclosed have either been fully complied with by the Company or
effectively waived by the holders thereof, and any such waivers remain in full
force and effect.

        (s)   The conditions for use of Form S-3 to register the Offering under
the Securities Act, as set forth in the General Instructions to such Form, have
been satisfied.

        (t)    The documents incorporated or deemed to be incorporated by
reference in the Prospectus, at the time they were or hereafter are filed with
the Commission, complied and will comply in all material respects with the
requirements of the Securities Act, the Exchange Act and the Rules and
Regulations, and, when read together with the other information in the
Prospectus, do not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

        (u)   The Company is not and, at all times up to and including
consummation of the transactions contemplated by this Agreement, the
Registration Statement and the Prospectus, and after giving effect to
application of the net proceeds of the Offering, will not be, subject to
registration as an "investment company" under the Investment Company Act of
1940, as amended, and is not and will not be an entity "controlled" by an
"investment company" within the meaning of such act.

        (v)   There are no contracts or other documents (including, without
limitation, any voting agreement), which are required to be described in the
Registration Statement and the Prospectus or filed as exhibits to the
Registration Statement by the Securities Act, the Exchange Act or the Rules and
Regulations and which have not been so described or filed.

        (w)  No relationship, direct or indirect, exists between or among any of
the Company or any affiliate of the Company, on the one hand, and any director,
officer, stockholder, customer or supplier of the Company or any affiliate of
the Company, on the other hand, which is required by the Securities Act, the
Exchange Act or the Rules and Regulations to be described in the Registration
Statement or the Prospectus which is not so described and described as required.
There are no outstanding loans, advances (except normal advances for business
expenses in the ordinary course of business) or guarantees of indebtedness by
the Company to or for the benefit of any of the officers or directors of the
Company or any of their respective family members, except as disclosed in the
Registration Statement and the Prospectus. The Company has not, in violation of
the Sarbanes-Oxley Act, directly or indirectly, including through a Subsidiary,
extended or maintained credit, arranged for the extension of credit, or renewed
an extension of credit, in the form of a personal loan to or for any director or
executive officer of the Company.

6

--------------------------------------------------------------------------------

        (x)   Except as disclosed in the Registration Statement and the
Prospectus, there are no contracts, agreements or understandings between the
Company and any person that would give rise to a valid claim against the Company
or any Underwriter for a brokerage commission, finder's fee or other like
payment in connection with the transactions contemplated by this Agreement, the
Registration Statement and the Prospectus or, to the Company's knowledge, any
arrangements, agreements, understandings, payments or issuance with respect to
the Company or any of its officers, directors, shareholders, partners,
employees, Subsidiaries or affiliates that may affect the Underwriters'
compensation as determined by the NASD.

        (y)   The Company and each Subsidiary owns or leases all such properties
as are necessary to the conduct of its business as presently operated and as
proposed to be operated as described in the Registration and the Prospectus. The
Company and the Subsidiaries have good and marketable title in fee simple to, or
have valid rights to lease or otherwise use, all items of real and personal
property that are material to the respective businesses of the Company and its
Subsidiaries, in each case free and clear of all Liens except such as are
described in the Registration Statement and the Prospectus or such as do not
materially affect the value of such property or materially interfere with the
use made or proposed to be made of such property by the Company and the
Subsidiaries; and any real property and buildings held under lease or sublease
by the Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material to, and do not
materially interfere with, the use made and proposed to be made of such property
and buildings by the Company and the Subsidiaries. Neither the Company nor any
Subsidiary has received any notice of any claim adverse to its ownership of any
real or personal property or of any claim against the continued possession of
any real property, whether owned or held under lease or sublease by the Company
or any Subsidiary.

        (z)   The Company and its Subsidiaries (i) own or possess adequate
rights to use all patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, copyrights,
licenses, formulae, customer lists and know-how and other intellectual property
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, "Intellectual Property")
necessary for the conduct of their respective businesses as being conducted and
as described in the Registration Statement and Prospectus, except where the
failure to own or possess rights to use any such Intellectual Property could not
reasonably be expected to have a Material Adverse Effect, and (ii) have no
reason to believe that the conduct of their respective businesses does or will
conflict with, and have not received any notice of any claim of conflict with,
any such right of others, except where any such conflict could not reasonably be
expected to have a Material Adverse Effect. The Company has used commercially
reasonable efforts to maintain in confidence all material technical information
developed by and belonging to the Company which has not been patented. Neither
the Company nor any Subsidiary has granted or assigned to any other person or
entity any right to manufacture, have manufactured, assemble or sell the current
products and services of the Company and its Subsidiaries or those products and
services described in the Registration Statement and Prospectus. There is no
infringement by third parties of any such Intellectual Property; there is no
pending or threatened action, suit, proceeding or claim by others challenging
the Company's or any Subsidiary's rights in or to any such Intellectual
Property, and the Company is unaware of any facts which would form a reasonable
basis for any such claim; and there is no pending or threatened action, suit,
proceeding or claim by others that the Company or any Subsidiary infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of others, and the Company is unaware of any other fact which
would form a reasonable basis for any such claim, except in each case where any
such circumstance could not reasonably be expected to have a Material Adverse
Effect.

        (aa) The Company and the Subsidiaries maintain insurance in such amounts
and covering such risks as the Company reasonably considers adequate for the
conduct of their respective businesses and

7

--------------------------------------------------------------------------------


the value of its properties and as is customary for companies engaged in similar
businesses in similar industries, all of which insurance is in full force and
effect, except where the failure to maintain such insurance could not reasonably
be expected to have a Material Adverse Effect. There are no material claims by
the Company or any Subsidiary under any such policy or instrument as to which
any insurance company is denying liability or defending under a reservation of
rights clause. The Company has no reason to believe that it will not be able to
renew its existing insurance as and when such coverage expires or will not be
able to obtain replacement insurance adequate for the conduct of the business
and the value of its properties at a cost that would not have a Material Adverse
Effect.

        (bb) The Company has in effect insurance covering the Company, its
directors, officers and the Underwriters for liabilities or losses arising in
connection with this Offering, including, without limitation, liabilities or
losses arising under the Securities Act, the Exchange Act, the Rules and
Regulations and applicable foreign securities laws.

        (cc) Each of the Company and the Subsidiaries has timely filed all
material federal, state, foreign and other tax returns that are required to be
filed by it and has paid or made provision for the payment of all taxes,
assessments, governmental or other similar charges, including without
limitation, all sales and use taxes and all taxes which the Company or any
Subsidiary is obligated to withhold from amounts owing to employees, creditors
and third parties, with respect to the periods covered by such tax returns
(whether or not such amounts are shown as due on any tax return). No material
deficiency assessment with respect to a proposed adjustment of the Company's or
any Subsidiary' federal, state, local or foreign taxes is pending or, to the
Company's knowledge, threatened. The accruals and reserves on the books and
records of the Company and the Subsidiaries in respect of tax liabilities for
any taxable period not finally determined are adequate to meet any assessments
and related liabilities for any such period and, since December 28, 2002, the
Company and the Subsidiaries have not incurred any liability for taxes other
than in the ordinary course of its business. There is no material tax lien,
whether imposed by any federal, state, foreign or other taxing authority,
outstanding against the assets, properties or business of the Company or any
Subsidiary.

        (dd) No labor disturbance by the employees of the Company or any
Subsidiary exists or, to the Company's knowledge, is contemplated or threatened.

        (ee) No "prohibited transaction" (as defined in either Section 406 of
the Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder ("ERISA") or Section 4975
of the Internal Revenue Code of 1986, as amended from time to time (the
"Code")), "accumulated funding deficiency" (as defined in Section 302 of ERISA)
or other event to which Section 4043 of ERISA applies (other than events with
respect to which the 30-day notice requirement under Section 4043 of ERISA has
been waived) has occurred with respect to any employee benefit plan for which
the Company or any Subsidiary would have any material liability; each employee
benefit plan for which the Company or any Subsidiary would have any liability is
in compliance in all respects with applicable law, including (without
limitation) ERISA and the Code, except for such occurrences or failures to be in
compliance that could not reasonably be expected to have a Material Adverse
Effect; the Company has not incurred and does not expect to incur liability
under Title IV of ERISA with respect to the termination of, or withdrawal from
any "pension plan"; and each plan for which the Company would have any liability
that is intended to be qualified under Section 401(a) of the Code has been
determined to be so qualified and nothing has occurred, whether by action or by
failure to act, which could reasonably be expected to cause the loss of such
qualification. As defined herein, "employee benefit plan" means any pension
plan, 401(k) plan, profit sharing plan, health or welfare plan, and any other
employee benefit plan (within the meaning of Section 3(3) of ERISA) that is
maintained or sponsored by the Company or any other entity that would be treated
as a commonly controlled company (within the meaning of Section 414 of the Code)
with the Company and its Subsidiaries (an "ERISA Affiliate"), or to which the
Company or any ERISA Affiliate contributes or otherwise may have any liability,
either directly or as a result of being a

8

--------------------------------------------------------------------------------


member of a commonly controlled group of companies since the spin-off of the
Company from Thermo Electron Corporation.

        (ff)  To the Company's knowledge, there has been no storage, generation,
transportation, handling, treatment, disposal, discharge, emission or other
release of toxic or other wastes or other hazardous substances by or on behalf
of the Company or any Subsidiary (or, to the Company's knowledge, any other
entity for whose acts or omissions the Company is liable) upon any property
owned or leased by the Company or any Subsidiary, or upon any other property,
which is reasonably likely to be a violation of, or give rise to any liability
under, any applicable law, rule, regulation, order, judgment, decree or permit
relating to pollution or protection of human health and the environment
("Environmental Law"). Neither the Company nor any Subsidiary has agreed to
assume, undertake or provide indemnification for any liability of any other
person under any Environmental Law, including any obligation for cleanup or
remedial action. There is no pending or, to the best of the Company's knowledge,
threatened administrative, regulatory or judicial action, claim or written
notice of noncompliance or violation, investigation or proceedings under any
Environmental Law against the Company or any Subsidiary.

        (gg) Neither the Company, any Subsidiary nor, to the Company's
knowledge, any of its employees or agents has at any time during the last five
years (i) made any unlawful contribution to any candidate for foreign office, or
failed to disclose fully any contribution in violation of law, or (ii) made any
payment to any federal or state governmental officer or official, or other
person charged with similar public or quasi-public duties, other than payments
required or permitted by the laws of the United States of any jurisdiction
thereof.

        (hh) Neither the Company nor any Subsidiary (i) is in violation of its
certificate or articles of incorporation, by-laws, certificate of formation,
limited liability company agreement, partnership agreement or other
organizational documents, (ii) is in default under, and no event has occurred
which, with notice or lapse of time or both, would constitute a default under or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of its subsidiaries pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which, to the knowledge of the Company
or any Subsidiary, it is bound or to which any of its property or assets is
subject or (iii) is in violation in any respect of any law, rule, regulation,
ordinance, directive, judgment, decree or order of any judicial, regulatory or
other legal or governmental agency or body, foreign or domestic, except (in the
case clauses (ii) and (iii) above) violations or defaults that could not
(individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect and except (in the case of clause (ii) alone) for any lien,
charge or encumbrance disclosed in the Registration Statement and the
Prospectus.

        (ii)   The Company has implemented the "disclosure controls and
procedures" (as defined in Rules 13a-14(c) and 15d-14(c) of the Exchange Act)
required in order for the Chief Executive Officer and Chief Financial Officer of
the Company to engage in the review and evaluation process mandated by the
Exchange Act. The Company's "disclosure controls and procedures" are designed to
provide reasonable assurance that (i) all information (both financial and
non-financial) required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the Rules and Regulations, and
(ii) all such information is accumulated and communicated to the Company's
management as appropriate to allow timely decisions regarding required
disclosure and to make the certifications of the Chief Executive Officer and
Chief Financial Officer of the Company required under the Exchange Act with
respect to such reports.

        (jj)   Except as disclosed in the Registration and the Prospectus, there
are no outstanding guarantees or other contingent obligations of the Company or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect.

9

--------------------------------------------------------------------------------

        Any certificate signed by or on behalf of the Company and delivered to
the Representatives or to counsel for the Underwriters in connection with the
Offering shall be deemed to be a representation and warranty by the Company to
each Underwriter as to the matters covered thereby.

        2.    Purchase, Sale and Delivery of the Shares.    

        (a)   On the basis of the representations, warranties, covenants and
agreements herein contained, but subject to the terms and conditions herein set
forth, the Company agrees to sell to each Underwriter and each Underwriter,
severally and not jointly, agrees to purchase from the Company, at a purchase
price per share of $19.50, the number of Firm Shares set forth opposite their
respective names on Schedule I hereto together with any additional number of
Shares which such Underwriter may become obligated to purchase pursuant to the
provisions of Section 9 hereof.

        (b)   Payment of the purchase price for, and delivery of certificates
representing, the Firm Shares shall be made at the office of Simpson Thacher &
Bartlett ("Underwriters' Counsel"), or at such other place as shall be agreed
upon by the Lead Managers and the Company, at 10:00 A.M., New York City time, on
the third or (as permitted under Rule 15c6-1 under the Exchange Act) fourth
business day (unless postponed in accordance with the provisions of Section 9
hereof) following the date of the effectiveness of the Registration Statement
(or, if the Company has elected to rely upon Rule 430A under the Securities Act,
the third or (as permitted under Rule 15c6-1 under the Exchange Act) fourth
business day after the determination of the public offering price of the
Shares), or such other time not later than ten business days after such date as
shall be agreed upon by the Lead Managers and the Company (such time and date of
payment and delivery being herein called the "Closing Date").

        Payment of the purchase price for the Firm Shares shall be made by wire
transfer in same day funds to the Company upon delivery of certificates for the
Firm Shares to the Representatives through the facilities of The Depository
Trust Company for the respective accounts of the several Underwriters.
Certificates for the Firm Shares shall be registered in such name or names and
shall be in such denominations as the Lead Managers may request at least two
business days before the Closing Date. The Company will permit the Lead Managers
to examine and package such certificates for delivery at least one full business
day prior to the Closing Date.

        (c) In addition, on the basis of the representations, warranties,
covenants and agreements herein contained, but subject to the terms and
conditions herein set forth, the Company hereby grants to the Underwriters,
acting severally and not jointly, the option to purchase up to 450,000
Additional Shares at the same purchase price per share to be paid by the
Underwriters for the Firm Shares as set forth in Section 2(a) above, for the
sole purpose of covering over-allotments in the sale of Firm Shares by the
Underwriters. This option may be exercised at any time and from time to time, in
whole or in part on one or more occasions, on or before the thirtieth day
following the date of the Prospectus, by written notice from the Lead Managers
to the Company. Such notice shall set forth the aggregate number of Additional
Shares as to which the option is being exercised and the date and time, as
reasonably determined by the Lead Managers, when the Additional Shares are to be
delivered (any such date and time being herein sometimes referred to as the
"Additional Closing Date"); provided, however, that no Additional Closing Date
shall occur earlier than the Closing Date or earlier than the second full
business day after the date on which the option shall have been exercised nor
later than the eighth full business day after the date on which the option shall
have been exercised (unless such time and date are postponed in accordance with
the provisions of Section 9 hereof). Upon any exercise of the option as to all
or any portion of the Additional Shares, each Underwriter, acting severally and
not jointly, agrees to purchase from the Company the number of Additional Shares
that bears the same proportion of the total number of Additional Shares then
being purchased as the number of Firm Shares set forth opposite the name of such
Underwriter in Schedule I hereto (or such number increased as set forth in
Section 9 hereof) bears to the total number of Firm Shares that the Underwriters
have agreed to

10

--------------------------------------------------------------------------------

purchased hereunder, subject, however, to such adjustments to eliminate
fractional shares as the Lead Managers in their sole discretion shall make.

        (d)   Payment of the purchase price for, and delivery of certificates
representing, the Additional Shares shall be made at the office of Underwriters'
Counsel, or at such other place as shall be agreed upon by the Lead Managers and
the Company, at 10:00 A.M., New York City time, on the Additional Closing Date
(unless postponed in accordance with the provisions of Section 9 hereof), or
such other time as shall be agreed upon by the Lead Managers and the Company.

        Payment of the purchase price for the Additional Shares shall be made by
wire transfer in same day funds to the Company upon delivery of certificates for
the Additional Shares to the Representatives through the facilities of The
Depository Trust Company for the respective accounts of the several
Underwriters. Certificates for the Additional Shares shall be registered in such
name or names and shall be in such denominations as the Lead Managers may
request at least two business days before the Additional Closing Date. The
Company will permit the Lead Managers to examine and package such certificates
for delivery at least one full business day prior to the Additional Closing
Date.

        3.    Offering.    Upon authorization of the release of the Firm Shares
by the Lead Managers, the Underwriters propose to offer the Shares for sale to
the public upon the terms and conditions set forth in the Prospectus.

        4.    Covenants of the Company.    The Company covenants and agrees with
the Underwriters that:

        (a)   If Rule 430A is used or the filing of the Prospectus is otherwise
required under Rule 424(b), the Company will file the Prospectus (properly
completed if Rule 430A has been used) pursuant to Rule 424(b) within the
prescribed time period and will provide evidence satisfactory to the Lead
Managers of such timely filing.

        The Company will notify you promptly (and, if requested by the Lead
Managers, will confirm such notice in writing) (i) when the Registration
Statement and any amendments thereto become effective, (ii) of any request by
the Commission for any amendment of or supplement to the Registration Statement
or the Prospectus or for any additional information, (iii) of the Company's
intention to file or prepare any supplement or amendment to the Registration
Statement or the Prospectus, (iv) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement or any
post-effective amendment thereto or of the initiation, or the threatening, of
any proceedings therefor, it being understood that the Company shall use
reasonable best efforts to avoid the issuance of any such stop order, (v) of the
receipt of any comments from the Commission with respect to any post-effective
amendment, and (vi) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for that
purpose. If the Commission shall propose or enter a stop order at any time, the
Company will make every reasonable effort to prevent the issuance of any such
stop order and, if issued, to obtain the lifting of such order as soon as
possible. The Company will not file any amendment to the Registration Statement
or any amendment of or supplement to the Prospectus (including the prospectus
required to be filed pursuant to Rule 424(b)) that differs from the prospectus
on file at the time of the effectiveness of the Registration Statement or file
any document under the Exchange Act if such document would be deemed to be
incorporated by reference into the Prospectus to which the Lead Managers shall
reasonably object in writing after being timely furnished in advance a copy
thereof. The Company will provide the Lead Managers with copies of all such
amendments, filings and other documents in sufficient time prior to any filing
or other publication thereof to permit the Lead Managers a reasonable
opportunity to review and comment thereon.

11

--------------------------------------------------------------------------------


        (b)   The Company shall comply with the Securities Act and the Exchange
Act to permit completion of the distribution as contemplated in this Agreement,
the Registration Statement and the Prospectus. If at any time when a prospectus
relating to the Shares is required to be delivered under the Securities Act or
the Exchange Act in connection with the sales of Shares, any event shall have
occurred as a result of which the Prospectus as then amended or supplemented
would, in the judgment of the Underwriters or the Company, include an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances existing at the time of delivery to the purchaser, not misleading,
or if to comply with the Securities Act, the Exchange Act or the Rules and
Regulations it shall be necessary at any time to amend or supplement the
Prospectus or Registration Statement, or to file any document incorporated by
reference in the Registration Statement or the Prospectus or in any amendment
thereof or supplement thereto, the Company will notify you promptly and prepare
and file with the Commission, subject to Section 4(a) hereof, an appropriate
amendment or supplement (in form and substance satisfactory to the Lead
Managers) which will correct such statement or omission or which will effect
such compliance and will use its reasonable best efforts to have any amendment
to the Registration Statement declared effective as soon as possible.

        (c)   The Company will promptly deliver to each of you and Underwriters'
Counsel a signed copy of the Registration Statement, as initially filed and all
amendments thereto, including all consents and exhibits filed therewith, and
will maintain in the Company's or Company's counsel's files manually signed
copies of such documents for at least five years after the date of filing. The
Company will promptly deliver to each of the Underwriters such number of copies
of any Preliminary Prospectus, the Prospectus, the Registration Statement and
all amendments of and supplements to such documents, if any, and (except to the
extent available through the Commission's EDGAR system) all documents
incorporated by reference in the Registration Statement and Prospectus or any
amendment thereof or supplement thereto, as you may reasonably request. Prior to
10:00 A.M., New York time, on the business day next succeeding the date of this
Agreement and from time to time thereafter, the Company will furnish the
Underwriters with copies of the Prospectus in New York City in such quantities
as you may reasonably request.

        (d)   The Company consents to the use and delivery of the Preliminary
Prospectus by the Underwriters in accordance with Rule 430 and Section 5(b) of
the Securities Act.

        (e)   The Company will use its reasonable best efforts, in cooperation
with the Lead Managers, at or prior to the time of effectiveness of the
Registration Statement, to qualify the Shares for offering and sale under the
securities laws relating to the offering or sale of the Shares of such
jurisdictions, domestic or foreign, as the Lead Managers may designate and to
maintain such qualification in effect for so long as required for the
distribution thereof, except that in no event shall the Company be obligated in
connection therewith to qualify as a foreign corporation or to execute a general
consent to service of process.

        (f)    The Company will make generally available to its security holders
and to the Underwriters as soon as practicable, but in any event not later than
twelve months after the effective date of the Registration Statement (as defined
in Rule 158(c) under the Securities Act), an earnings statement of the Company
and the Subsidiaries (which need not be audited) complying with Section 11(a) of
the Securities Act and the Rules and Regulations (including, at the option of
the Company, Rule 158).

        (g)   During the period of 90 days from the date of the Prospectus,
without the prior written consent of the Lead Managers, the Company (i) will
not, directly or indirectly, issue, offer, sell, agree to issue, offer or sell,
solicit offers to purchase, grant any call option, warrant or other right to
purchase, purchase any put option or other right to sell, pledge or otherwise
dispose of any Relevant Security, or make any announcement of any of the
foregoing, (ii) will not establish or increase any "put equivalent position" or
liquidate or decrease any "call equivalent position" (in each case within the

12

--------------------------------------------------------------------------------


meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder) with respect to any Relevant Security, and (iii) will
not otherwise enter into any swap, derivative or other transaction or
arrangement that transfers to another, in whole or in part, any economic
consequence of ownership of a Relevant Security, whether or not such transaction
is to be settled by delivery of Relevant Securities, other securities, cash or
other consideration; and the Company will use its reasonable best efforts to
obtain an undertaking in substantially the form of Annex III hereto of each of
its executive officers and directors not to engage in any of the aforementioned
transactions on their own behalf, other than the sale of Shares as contemplated
by this Agreement and the Company's issuance of Common Stock upon (i) the
exercise of currently outstanding options and (ii) the grant and exercise of
options under, or the issuance and sale of shares pursuant to, employee stock
option plans and employee stock purchase plans in effect on the date hereof,
each as described in the Registration Statement and the Prospectus. During the
period of 90 days from the date of the Prospectus, without the prior written
consent of the Lead Managers, the Company will not file a registration statement
under the Securities Act in connection with any transaction by the Company or
any person that is prohibited pursuant to the foregoing, except for registration
statements on Form S-8 relating to employee benefit plans or on Form S-4
relating to corporate reorganizations or other transactions under Rule 145.

        (h)   During the period of five years from the effective date of the
Registration Statement, the Company will, as soon as reasonably practicable,
furnish to you (except to the extent available through the Commission's EDGAR
system) (i) copies of any reports, financial statements and proxy or information
statements delivered to shareholders or to the Commission and (ii) such
additional information concerning the business and financial condition of the
Company as you may from time to time reasonably request; provided that in the
case of (i) and (ii) above, such information is furnished or filed with the
Commission, is published or otherwise publicly disseminated by the Company or is
covered by a confidentiality agreement in a form reasonably acceptable to the
Company executed by you.

        (i)    The Company will apply the net proceeds from the sale of the
Shares as set forth under the caption "Use of Proceeds" in the Prospectus.

        (j)    The Company will use its reasonable best efforts to effect and
maintain the listing of the Shares on the NYSE.

        (k)   The Company, during the period when the Prospectus is required to
be delivered under the Securities Act or the Exchange Act, will file all
documents required to be filed with the Commission pursuant to the Securities
Act, the Exchange Act and the Rules and Regulations within the time periods
required thereby.

        (l)    The Company will use its best efforts to do and perform all
things required to be done or performed under this Agreement by the Company
prior to the Closing Date or the Additional Date, as the case may be, and to
satisfy all conditions precedent to the delivery of the Firm Shares and the
Additional Shares.

        (m)  The Company will not take, directly or indirectly, any action which
constitutes or is designed to cause or result in, or which could reasonably be
expected to constitute, cause or result in, the stabilization or manipulation of
the price of any security to facilitate the sale or resale of the Shares.

        5.    Payment of Expenses.    Whether or not the transactions
contemplated by this Agreement, the Registration Statement and the Prospectus
are consummated or this Agreement is terminated, the Company hereby agrees to
pay all costs and expenses incident to the performance of its obligations
hereunder, including the following: (i) all expenses in connection with the
preparation, printing and filing of the Registration Statement, any Preliminary
Prospectus and the Prospectus and any and all amendments and supplements thereto
and the mailing and delivering of copies thereof to the

13

--------------------------------------------------------------------------------


Underwriters and dealers; (ii) the fees, disbursements and expenses of the
Company's counsel and accountants in connection with the registration of the
Shares under the Securities Act and the Offering; (iii) the cost of producing
this Agreement and other instruments, agreements or documents in connection with
the Offering; (iv) all expenses in connection with the qualification of the
Shares for offering and sale under state or foreign securities or blue sky laws
as provided in Section 4(e) hereof, including the fees and disbursements of
counsel for the Underwriters in connection with such qualification and in
connection with any blue sky survey; (v) the filing fees incident to, and the
fees and disbursements of counsel for the Underwriters in connection with,
securing any required review by the NASD of the terms of the Offering; (vi) all
fees and expenses in connection with listing the Shares on the NYSE; and
(vii) all travel expenses of the Company's officers and employees and any other
expense of the Company incurred in connection with attending or hosting meetings
with prospective purchasers of the Shares. The Company also will pay or cause to
be paid: (x) the cost of preparing stock certificates representing the Shares;
(y) the cost and charges of any transfer agent or registrar for the Shares; and
(z) all other costs and expenses incident to the performance of its obligations
hereunder which are not otherwise specifically provided for in this Section 5.
It is understood, however, that except as provided in this Section, and
Sections 7, 8 and 11 hereof, the Underwriters will pay all of their own costs
and expenses, including the fees of their counsel and stock transfer taxes on
resale of any of the Shares by them. Notwithstanding anything to the contrary in
this Section 5, in the event that this Agreement is terminated pursuant to
Section 6 or 11(b) hereof, or subsequent to a Material Adverse Change, the
Company will pay all out-of pocket expenses of the Underwriters (including but
not limited to fees and disbursements of counsel to the Underwriters) incurred
in connection herewith.

        6.    Conditions of Underwriters' Obligations.    The obligations of the
Underwriters to purchase and pay for the Firm Shares and the Additional Shares,
as provided herein, shall be subject to the accuracy of the representations and
warranties of the Company herein contained, as of the date hereof and as of the
Closing Date (for purposes of this Section 6 "Closing Date" shall refer to the
Closing Date for the Firm Shares and any Additional Closing Date, if different,
for the Additional Shares), to the absence from any certificates, opinions,
written statements or letters furnished to you or to Underwriters' Counsel
pursuant to this Section 6 of any misstatement or omission, to the performance
by the Company of its obligations hereunder, and to each of the following
additional conditions:

        (a)   The Registration Statement shall have become effective and all
necessary regulatory or stock exchange approvals shall have been received not
later than 5:30 P.M., New York time, on the date of this Agreement, or at such
later time and date as shall have been consented to in writing by the Lead
Managers; if the Company shall have elected to rely upon Rule 430A under the
Securities Act, the Prospectus shall have been filed with the Commission in a
timely fashion in accordance with Section 4(a) hereof and a form of the
Prospectus containing information relating to the description of the Shares and
the method of distribution and similar matters shall have been filed with the
Commission pursuant to Rule 424(b) within the applicable time period; and, at or
prior to the Closing Date no stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereof shall have been
issued and no proceedings therefor shall have been initiated or threatened by
the Commission.

        (b)   At the Closing Date you shall have received the written opinion of
Morgan, Lewis & Bockius LLP, U.S. counsel for the Company, dated the Closing
Date and addressed to the Underwriters in the form attached hereto as Annex I.

        (c)   At the Closing Date you shall have received the written opinion of
Morgan, Lewis & Bockius LLP, German counsel for the Company, dated the Closing
Date and addressed to the Underwriters in the form attached hereto as Annex II.

        (d)   All proceedings taken in connection with the sale of the Firm
Shares and the Additional Shares as herein contemplated shall be satisfactory in
form and substance to the Lead Managers and to

14

--------------------------------------------------------------------------------


Underwriters' Counsel, and the Underwriters shall have received from
Underwriters' Counsel a favorable written opinion, dated as of the Closing Date,
with respect to the issuance and sale of the Shares, the Registration Statement
and the Prospectus and such other related matters as the Lead Managers may
require, and the Company shall have furnished to Underwriters' Counsel such
documents as they may reasonably request for the purpose of enabling them to
pass upon such matters.

        (e)   At the Closing Date you shall have received a certificate of the
Chief Executive Officer or another senior executive officer of the Company
satisfactory to the Lead Managers and Chief Financial Officer or principal
accounting officer of the Company, dated the Closing Date and given in their
capacities as officers of the Company, to the effect that (i) the condition set
forth in subsection (a) of this Section 6 has been satisfied, (ii) as of the
date hereof and as of the Closing Date, the representations and warranties of
the Company set forth in Section 1 hereof are accurate, (iii) as of the Closing
Date all agreements, conditions and obligations of the Company to be performed
or complied with hereunder on or prior thereto have been duly performed or
complied with, (iv) subsequent to the respective dates as of which information
is given in the Registration Statement and the Prospectus, the Company and the
Subsidiaries have not sustained any material loss or interference with their
respective businesses or properties from fire, flood, hurricane, accident or
other calamity, whether or not covered by insurance, or from any labor dispute
or any legal or governmental proceeding, (v) no stop order suspending the
effectiveness of the Registration Statement or any post-effective amendment
thereof has been issued and no proceedings therefor have been initiated or
threatened by the Commission and (vi) subsequent to the respective dates as of
which information is given in the Registration Statement and the Prospectus
there has not been any material adverse change or any development involving a
prospective material adverse change, whether or not arising from transactions in
the ordinary course of business, in or affecting (x) the business, condition
(financial or otherwise), results of operations, stockholders' equity,
properties or prospects of the Company and the Subsidiaries, individually or
taken as a whole; (y) the long-term debt or capital stock of the Company or any
of its Subsidiaries; or (z) the Offering or consummation of any of the other
transactions contemplated by this Agreement, the Registration Statement and the
Prospectus.

        (f)    At the time this Agreement is executed and at the Closing Date,
you shall have received a comfort letter from Ernst & Young LLP, independent
public accountants for the Company, dated, respectively, as of the date of this
Agreement and as of the Closing Date addressed to the Underwriters and in form
and substance satisfactory to the Underwriters and Underwriters' Counsel;
provided, that the letter delivered on the Closing Date shall use a "cut-off"
date no more than three business days prior to such Closing Date.

        (g)   You shall have received from Ernst & Young LLP a letter stating
that the Company's system of internal accounting controls taken as a whole is
sufficient to meet the broad objectives of internal accounting controls insofar
as those objectives pertain to the prevention or detection of errors or
irregularities in amounts that would be material in relation to the financial
statements of the Company and its subsidiaries.

        (h)   Subsequent to the execution and delivery of this Agreement or, if
earlier, the dates as of which information is given in the Registration
Statement (exclusive of any amendment thereof occurring on or after June 18,
2003) and the Prospectus (exclusive of any supplement thereto), there shall not
have been any change in the capital stock or long-term debt of the Company or
any Subsidiary or any change or development involving a change, whether or not
arising from transactions in the ordinary course of business, in the business,
condition (financial or otherwise), results of operations, stockholders' equity,
properties or prospects of the Company and the Subsidiaries, taken as a whole,
including but not limited to the occurrence of any fire, flood, storm,
explosion, accident or other calamity at any of the properties owned or leased
by the Company or any of its Subsidiaries, the effect of which, in any such case
described above, is, in the judgment of the Lead Managers, so

15

--------------------------------------------------------------------------------


material and adverse as to make it impracticable or inadvisable to proceed with
the Offering on the terms and in the manner contemplated in the Prospectus
(exclusive of any supplement).

        (i)    No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any federal, state or
foreign governmental or regulatory authority that would, as of the Closing Date,
prevent the issuance or sale of the Shares; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date, prevent the issuance or sale of the Shares.

        (j)    You shall have received a duly executed lock-up agreement from
each person who is a director or executive officer of the Company, in each case
substantially in the form attached hereto as Annex III.

        (k)   At the Closing Date, the Shares shall have been approved for
listing upon notice of issuance on the NYSE.

        (l)    At the Closing Date, the NASD shall have confirmed that it has
not raised any objection with respect to the fairness and reasonableness of the
underwriting terms and arrangements.

        (m)  The Company shall have furnished the Underwriters and Underwriters'
Counsel with such other certificates, opinions or other documents as they may
have reasonably requested.

        If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as required by this Agreement, or if any of the certificates,
opinions, written statements or letters furnished to you or to Underwriters'
Counsel pursuant to this Section 6 shall not be satisfactory in form and
substance reasonably satisfactory to the Lead Managers and to Underwriters'
Counsel, all obligations of the Underwriters hereunder may be cancelled by the
Lead Managers at, or at any time prior to, the Closing Date and the obligations
of the Underwriters to purchase the Additional Shares may be cancelled by the
Lead Managers at, or at any time prior to, the Additional Closing Date. Notice
of such cancellation shall be given to the Company in writing, or by telephone.
Any such telephone notice shall be confirmed promptly thereafter in writing. The
Lead Managers may in their sole discretion waive on behalf of the Underwriters
compliance with any conditions to the obligations of the Underwriters hereunder.

        7.    Indemnification.    

        (a)   The Company shall indemnify and hold harmless each Underwriter and
each person, if any, who controls any Underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, against any
and all losses, liabilities, claims, damages and expenses whatsoever as incurred
(including but not limited to attorneys' fees and any and all expenses
whatsoever incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or any claim whatsoever, and any and all
amounts paid in settlement of any claim or litigation), joint or several, to
which they or any of them may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such losses, liabilities, claims, damages
or expenses (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, or any amendment thereof, or any related Preliminary
Prospectus or the Prospectus, or in any supplement thereto or amendment thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that the Company will not
be liable in any such case to the extent but only to the extent that any such
loss, liability, claim, damage or expense arises out of or is based upon any
such untrue statement or alleged untrue statement or omission or alleged
omission made therein in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Underwriter through
the Lead Managers expressly for use therein. The parties agree that such
information provided by or on behalf of any Underwriter through the Lead
Managers consists solely of the material referred to in the last

16

--------------------------------------------------------------------------------


sentence of Section 1(b) hereof. This indemnity agreement will be in addition to
any liability which the Company may otherwise have, including but not limited to
other liability under this Agreement. The foregoing indemnity agreement with
respect to any Preliminary Prospectus shall not inure to the benefit of any
Underwriter who failed to deliver a Prospectus (as then amended or supplemented,
provided by the Company to the several Underwriters in the requisite quantity
and on a timely basis to permit proper delivery on or prior to the Closing Date)
to the person asserting any losses, claims, damages and liabilities and
judgments caused by any untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Prospectus, or caused by any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, if such
material misstatement or omission or alleged material misstatement or omission
was cured, as determined by a court of competent jurisdiction in a decision not
subject to further appeal, in such Prospectus and such Prospectus was required
by law to be delivered at or prior to the written confirmation of sale to such
person.

        (b)   Each Underwriter, severally and not jointly, shall indemnify and
hold harmless the Company, each of the directors of the Company, each of the
officers of the Company who shall have signed the Registration Statement, and
each other person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, against any
losses, liabilities, claims, damages and expenses whatsoever as incurred
(including but not limited to attorneys' fees and any and all expenses
whatsoever incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or any claim whatsoever, and any and all
amounts paid in settlement of any claim or litigation), joint or several, to
which they or any of them may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such losses, liabilities, claims, damages
or expenses (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, or any amendment thereof, or any related Preliminary
Prospectus or the Prospectus, or in any amendment thereof or supplement thereto,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that any such loss, liability, claim, damage or expense arises out of or
is based upon any such untrue statement or alleged untrue statement or omission
or alleged omission made therein in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of such
Underwriter through the Lead Managers specifically for use therein; provided,
however, that in no case shall any Underwriter be liable or responsible for any
amount in excess of the underwriting discount applicable to the Shares to be
purchased by such Underwriter hereunder. The parties agree that such information
provided by or on behalf of any Underwriter through the Lead Managers consists
solely of the material referred to in the last sentence of Section 1(b) hereof.
This indemnity will be in addition to any liability which any Underwriter may
otherwise have, including but not limited to other liability under this
Agreement.

        (c)   Promptly after receipt by an indemnified party under
subsection (a) or (b) above of notice of any claims or the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against the indemnifying party under such subsection, notify each party
against whom indemnification is to be sought in writing of the claim or the
commencement thereof (but the failure so to notify an indemnifying party shall
not relieve the indemnifying party from any liability which it may have under
this Section 7. In case any such claim or action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate, at its own
expense in the defense of such action, and to the extent it may elect by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
satisfactory to such indemnified party; provided however, that counsel to the
indemnifying party shall not (except with the written consent of the indemnified
party) also be counsel to the indemnified party. Notwithstanding the foregoing,
the indemnified party or parties shall have the right to employ its or

17

--------------------------------------------------------------------------------


their own counsel in any such case, but the fees and expenses of such counsel
shall be at the expense of such indemnified party or parties unless (i) the
employment of such counsel shall have been authorized in writing by one of the
indemnifying parties in connection with the defense of such action, (ii) the
indemnifying parties shall not have employed counsel to have charge of the
defense of such action within a reasonable time after notice of commencement of
the action, (iii) the indemnifying party does not diligently defend the action
after assumption of the defense, or (iv) such indemnified party or parties shall
have reasonably concluded that there may be defenses available to it or them
which are different from or additional to those available to one or all of the
indemnifying parties (in which case the indemnifying parties shall not have the
right to direct the defense of such action on behalf of the indemnified party or
parties), in any of which events such fees and expenses shall be borne by the
indemnifying parties. No indemnifying party shall, without the prior written
consent of the indemnified parties, effect any settlement or compromise of, or
consent to the entry of judgment with respect to, any pending or threatened
claim, investigation, action or proceeding in respect of which indemnity or
contribution may be or could have been sought by an indemnified party under this
Section 7 or Section 8 hereof (whether or not the indemnified party is an actual
or potential party thereto), unless (x) such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such claim, investigation, action or proceeding and
(ii) does not include a statement as to or an admission of fault, culpability or
any failure to act, by or on behalf of the indemnified party, and (y) the
indemnifying party confirms in writing its indemnification obligations hereunder
with respect to such settlement, compromise or judgment.

        8.    Contribution.    In order to provide for contribution in
circumstances in which the indemnification provided for in Section 7 hereof is
for any reason held to be unavailable from any indemnifying party or is
insufficient to hold harmless a party indemnified thereunder, the Company and
the Underwriters shall contribute to the aggregate losses, claims, damages,
liabilities and expenses of the nature contemplated by such indemnification
provision (including any investigation, legal and other expenses incurred in
connection with, and any amount paid in settlement of, any action, suit or
proceeding or any claims asserted, but after deducting in the case of losses,
claims, damages, liabilities and expenses suffered by the Company, any
contribution received by the Company from persons, other than the Underwriters,
who may also be liable for contribution, including persons who control the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, officers of the Company who signed the Registration Statement
and directors of the Company) as incurred to which the Company and one or more
of the Underwriters may be subject, in such proportions as is appropriate to
reflect the relative benefits received by the Company and the Underwriters from
the Offering or, if such allocation is not permitted by applicable law, in such
proportions as are appropriate to reflect not only the relative benefits
referred to above but also the relative fault of the Company and the
Underwriters in connection with the statements or omissions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Underwriters shall be deemed to be in the same proportion as (x) the
total proceeds from the Offering (net of underwriting discounts and commissions
but before deducting expenses) received by the Company bears to (y) the
underwriting discount or commissions received by the Underwriters, in each case
as set forth in the table on the cover page of the Prospectus. The relative
fault of each of the Company and of the Underwriters shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the Underwriters and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company and the Underwriters
agree that it would not be just and equitable if contribution pursuant to this
Section 8 were determined by pro rata allocation (even if the Underwriters were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to above in
this Section. The aggregate amount of

18

--------------------------------------------------------------------------------


losses, liabilities, claims, damages and expenses incurred by an indemnified
party and referred to above in this Section 8 shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any judicial, regulatory or other legal or
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue or alleged untrue statement or omission or alleged
omission. Notwithstanding the provisions of this Section 8, (i) no Underwriter
shall be required to contribute any amount in excess of the amount by which the
discounts and commissions applicable to the Shares underwritten by it and
distributed to the public exceeds the amount of any damages which such
Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission and (ii) no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. For purposes of this Section 8,
each person, if any, who controls an Underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act shall have
the same rights to contribution as such Underwriter, and each person, if any,
who controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, each officer of the Company who shall have
signed the Registration Statement and each director of the Company shall have
the same rights to contribution as the Company, subject in each case to
clauses (i) and (ii) of the immediately preceding sentence. Any party entitled
to contribution will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim for
contribution may be made against another party or parties, notify each party or
parties from whom contribution may be sought, but the omission to so notify such
party or parties shall not relieve the party or parties from whom contribution
may be sought from any obligation it or they may have under this Section 8 or
otherwise. The obligations of the Underwriters to contribute pursuant to this
Section 8 are several in proportion to the respective number of Shares to be
purchased by each of the Underwriters hereunder and not joint.

        9.    Underwriter Default.    

        (a)   If any Underwriter or Underwriters shall default in its or their
obligation to purchase Firm Shares or Additional Shares hereunder, and if the
Firm Shares or Additional Shares with respect to which such default relates (the
"Default Shares") do not (after giving effect to arrangements, if any, made by
the Lead Managers pursuant to subsection (b) below) exceed in the aggregate 10%
of the number of Firm Shares or Additional Shares, each non-defaulting
Underwriter, acting severally and not jointly, agrees to purchase from the
Company that number of Default Shares that bears the same proportion of the
total number of Default Shares then being purchased as the number of Firm Shares
set forth opposite the name of such Underwriter in Schedule I hereto bears to
the aggregate number of Firm Shares set forth opposite the names of the
non-defaulting Underwriters, subject, however, to such adjustments to eliminate
fractional shares as the Lead Managers in their sole discretion shall make.

        (b)   In the event that the aggregate number of Default Shares exceeds
10% of the number of Firm Shares or Additional Shares, as the case may be, the
Lead Managers may in their discretion arrange for themselves or for another
party or parties (including any non-defaulting Underwriter or Underwriters who
so agree) to purchase the Default Shares on the terms contained herein. In the
event that within five calendar days after such a default the Lead Managers do
not arrange for the purchase of the Default Shares as provided in this
Section 9, this Agreement or, in the case of a default with respect to the
Additional Shares, the obligations of the Underwriters to purchase and of the
Company to sell the Additional Shares shall thereupon terminate, without
liability on the part of the Company with respect thereto (except in each case
as provided in Sections 5, 7, 8, 10 and 11(d)) or the Underwriters, but nothing
in this Agreement shall relieve a defaulting Underwriter or Underwriters of its
or their liability, if any, to the other Underwriters and the Company for
damages occasioned by its or their default hereunder.

19

--------------------------------------------------------------------------------


        (c)   In the event that any Default Shares are to be purchased by the
non-defaulting Underwriters, or are to be purchased by another party or parties
as aforesaid, the Lead Managers or the Company shall have the right to postpone
the Closing Date or Additional Closing Date, as the case may be for a period,
not exceeding five business days, in order to effect whatever changes may
thereby be made necessary in the Registration Statement or the Prospectus or in
any other documents and arrangements, and the Company agrees to file promptly
any amendment or supplement to the Registration Statement or the Prospectus
which, in the opinion of Underwriters' Counsel, may thereby be made necessary or
advisable. The term "Underwriter" as used in this Agreement shall include any
party substituted under this Section 9 with like effect as if it had originally
been a party to this Agreement with respect to such Firm Shares and Additional
Shares.

        10.    Survival of Representations and Agreements.    All
representations and warranties, covenants and agreements of the Underwriters and
the Company contained in this Agreement or in certificates of officers of the
Company or any Subsidiary submitted pursuant hereto, including the agreements
contained in Section 5, the indemnity agreements contained in Section 7 and the
contribution agreements contained in Section 8, shall remain operative and in
full force and effect regardless of any investigation made by or on behalf of
any Underwriter or any controlling person thereof or by or on behalf of the
Company, any of its officers and directors or any controlling person thereof,
and shall survive delivery of and payment for the Shares to and by the
Underwriters. The representations contained in Section 1 and the agreements
contained in Sections 5, 7, 8, 10 and 11 hereof shall survive any termination of
this Agreement, including termination pursuant to Section 9 or 11 hereof.

        11.    Effective Date of Agreement; Termination.    

        (a)   The Lead Managers shall have the right to terminate this Agreement
at any time prior to the Closing Date or to terminate the obligations of the
Underwriters to purchase the Additional Shares at any time prior to the
Additional Closing Date, as the case may be, if (i) any domestic or
international event or act or occurrence has materially disrupted, or in the
opinion of the Lead Managers will in the immediate future materially disrupt,
the market for the Company's securities or securities in general; or
(ii) trading on The New York Stock Exchange ("the NYSE") or The NASDAQ National
Market (the "NASDAQ") shall have been suspended or been made subject to material
limitations, or minimum or maximum prices for trading shall have been fixed, or
maximum ranges for prices for securities shall have been required, on the NYSE
or the NASDAQ or by order of the Commission or any other governmental authority
having jurisdiction; or (iii) a banking moratorium has been declared by any
state or federal authority or if any material disruption in commercial banking
or securities settlement or clearance services shall have occurred; or
(iv) (A) there shall have occurred any outbreak or escalation of hostilities or
acts of terrorism involving the United States or there is a declaration of a
national emergency or war by the United States or (B) there shall have been any
other calamity or crisis or any change in political, financial or economic
conditions if the effect of any such event in (A) or (B), in the judgment of the
Lead Managers, makes it impracticable or inadvisable to proceed with the
offering, sale and delivery of the Firm Shares or the Additional Shares, as the
case may be, on the terms and in the manner contemplated by the Prospectus.

        (b)   Any notice of termination pursuant to this Section 11 shall be in
writing.

        (c)   If this Agreement shall be terminated pursuant to any of the
provisions hereof (other than pursuant to Section 9(b) hereof), or if the sale
of the Shares provided for herein is not consummated because any condition to
the obligations of the Underwriters set forth herein is not satisfied or because
of any refusal, inability or failure on the part of the Company to perform any
agreement herein or comply with any provision hereof, the Company will, subject
to demand by the Lead Managers, reimburse the Underwriters for all out-of-pocket
expenses (including the fees and expenses of their counsel), incurred by the
Underwriters in connection herewith. Notwithstanding any termination of this

20

--------------------------------------------------------------------------------

Agreement, the provisions of this Section 11 and of Sections 1, 5, 7, 8 and 12
through 17, inclusive, shall be in full force and effect at all times after the
execution hereof.

        12.    Notices.    All communications hereunder, except as may be
otherwise specifically provided herein, shall be in writing, and:

        (a)   if sent to any Underwriter, shall be mailed, delivered, or faxed
and confirmed in writing, to such Underwriter c/o Bear, Stearns & Co. Inc.,
383 Madison Avenue, New York, New York 10179, Attention: Stephen Parish, Senior
Managing Director, Equity Capital Markets, with a copy to Simpson Thacher &
Bartlett at 425 Lexington Avenue, New York, New York 10017, Attention: Gary L.
Sellers;

        (b)   if sent to the Company, shall be mailed, delivered, or faxed and
confirmed in writing to the Company and its counsel at the addresses set forth
in the Registration Statement, Attention: Martin P. Galvan, Chief Financial
Officer, with a copy to Morgan, Lewis & Bockius LLP, 1701 Market Street,
Philadelphia, Pennsylvania 19103, Attention: Stephen A. Jannetta.

provided, however, that any notice to an Underwriter pursuant to Section 7 shall
be delivered or sent by mail or facsimile transmission to such Underwriter at
its address set forth in its acceptance facsimile to the Lead Managers, which
address will be supplied to any other party hereto by the Lead Managers upon
request. Any such notices and other communications shall take effect at the time
of receipt thereof.

        13.    Parties.    This Agreement shall inure solely to the benefit of,
and shall be binding upon, the Underwriters and the Company and the controlling
persons, directors, officers, employees and agents referred to in Sections 7 and
8 hereof, and their respective successors and assigns, and no other person shall
have or be construed to have any legal or equitable right, remedy or claim under
or in respect of or by virtue of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the parties hereto and said
controlling persons and their respective successors, officers, directors, heirs
and legal representatives, and it is not for the benefit of any other person,
firm or corporation. The term "successors and assigns" shall not include a
purchaser, in its capacity as such, of Shares from any of the Underwriters.

        14.    Governing Law; Waiver of Jury Trial.    This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.
THE COMPANY (ON BEHALF OF ITSELF AND, TO THE FULLEST EXTENT PERMITTED BY LAW, ON
BEHALF OF ITS EQUITY HOLDERS AND CREDITORS) AND EACH OF THE UNDERWRITERS HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
UPON, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, THE REGISTRATION STATEMENT AND THE PROSPECTUS.

        15.    Amendments.    No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

        16.    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument. Delivery of
a signed counterpart of this Agreement by facsimile transmission shall
constitute valid and sufficient delivery thereof.

        17.    Headings.    The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

21

--------------------------------------------------------------------------------


        18.    Time is of the Essence.    Time shall be of the essence of this
Agreement. As used herein, the term "business day" shall mean any day when the
Commission's office in Washington, D.C. is open for business.

        19.    Knowledge Qualifier.    The phrases "to the Company's knowledge"
and "to the knowledge of the Company or any Subsidiary," as used in this
Agreement, means knowledge based on an investigation that is reasonable in light
of the Company's obligations under the Securities Act and sufficient to provide
a reasonable basis for making the statements so qualified.

[signature page follows]

22

--------------------------------------------------------------------------------

        If the foregoing correctly sets forth your understanding, please so
indicate in the space provided below for that purpose, whereupon this letter
shall constitute a binding agreement among us.

            Very truly yours,
 
 
 
 
 
 
VIASYS HEALTHCARE INC.
 
 
 
 
 
 
By:
 
/s/  RANDY H. THURMAN      

--------------------------------------------------------------------------------

                Name:   Randy H. Thurman                 Title:   Chief
Executive Officer and
Chairman of the Board of Directors
Accepted as of the date first above written
BEAR, STEARNS & CO. INC.
By:
 
    

--------------------------------------------------------------------------------


 
 
 
 
 
      Name:   Stephen Parish                 Title:   Senior Managing Director  
         
J.P. MORGAN SECURITIES INC.
By:
 
    

--------------------------------------------------------------------------------


 
 
 
 
 
      Name:   Sonia Lee                 Title:   Vice President            

On behalf of themselves and the other
Underwriters named in Schedule I hereto.

--------------------------------------------------------------------------------


SCHEDULE I


Underwriter

--------------------------------------------------------------------------------

  Total Number of Firm
Shares to be Purchased

--------------------------------------------------------------------------------

  Number of Additional
Shares to be Purchased if
Option is Fully Exercised

--------------------------------------------------------------------------------

Bear, Stearns & Co. Inc.   1,035,000   155,250 J.P. Morgan Securities Inc.  
1,035,000   155,250 CIBC World Markets Corp.   330,000   49,500 Needham &
Company, Inc.   330,000   49,500 CJS Securities, Inc.   135,000   20,250 Wm
Smith Securities, Incorporated   135,000   20,250   Total   3,000,000   450,000
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT A

Subsidiaries


Subsidiary

--------------------------------------------------------------------------------

  Jurisdiction

--------------------------------------------------------------------------------

  Ownership

--------------------------------------------------------------------------------

  Bird Products Corporation   California   100 %   Bird Life Design Corporation
  California   100 % Corpak LLC   Delaware   100 % E.M.E. (Electro Medical
Equipment) Limited   England   100 %   EME Medical Limited   England   100 %  
Synchromed Limited   England   100 %   Synchrony Limited   England   100 % EME
Medical Inc.   Delaware   100 %   EME Medical LLC   Nevada   100 %
Grason-Stadler, Inc.   Massachusetts   100 % Nicolet Biomedical Japan Inc.  
Japan   100 % Nicolet Biomedical Ltd.   England   100 % Nicolet Vascular Inc.  
Delaware   100 % Scimed Limited   England   100 % SensorMedics Corporation  
California   100 %   Erich Jaeger Holding Deutschland GmbH   Germany   100 %    
VIASYS Healthcare GmbH   Germany   100 %       HMS Health Management Systems
GmbH   Germany   100 %       Erich Jaeger Inc.   Delaware   100 %      
Sensormedics B.V.   Netherlands   100 %         Erich Jaeger Benelux B.V.  
Netherlands   100 %     Erich Jaeger Ges.m.H.   Austria   100 %     Erich Jaeger
U.K. Ltd.   England   100 %     Nicolet EME GmbH   Germany   100 %    
SensorMedics GmbH   Germany   100 % Tecomet Inc.   Massachusetts   100 %
Thermedics Polymer Products LLC   Delaware   100 % VIASYS Healthcare S.A.R.L.  
France   100 %

--------------------------------------------------------------------------------




ANNEX I

Form of Opinion of U.S. Counsel to the Company


        1.     The Company has been duly incorporated, and each of the Company
and the Subsidiaries listed on Exhibit A (collectively, the "Material U.S.
Subsidiaries") validly exists or subsists, as applicable, as a corporation or
limited liability company in good standing under the laws of its jurisdiction of
incorporation or formation, with the corporate or limited liability company
power and authority, as applicable, to own its properties and conduct its
business as described in the Registration Statement and the Prospectus.

        2.     The Company has an authorized capitalization as set forth in the
Registration Statement and the Prospectus under the caption "Capitalization".
The Shares to be delivered on the Closing Date and the Additional Closing Date,
if any, have been duly authorized and, when issued and delivered in accordance
with the Underwriting Agreement, will be validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to
statutory preemptive rights, preemptive rights under the Company's charter or
by-laws or, to such counsel's knowledge, similar rights that entitle or will
entitle any person to acquire any Shares from the Company upon issuance or sale
thereof. All of the issued shares of capital stock of each Material U.S.
Subsidiary of the Company are owned directly or indirectly by the Company. The
Common Stock, the Firm Shares and the Additional Shares conform to the
descriptions thereof contained in the Registration Statement and the Prospectus.

        3.     To such counsel's knowledge, there are no judicial, regulatory or
other legal or governmental proceedings pending to which the Company or any of
its Subsidiaries is a party or of which any property of the Company or any of
its Material U.S. Subsidiaries is the subject that are required to be described
in the Registration Statement or the Prospectus and are not so described.

        4.     The execution, delivery, and performance of the Underwriting
Agreement and consummation of the transactions contemplated by Underwriting
Agreement, the Registration Statement and the Prospectus do not and will not
(A) conflict with or result in a breach of any of the terms and provisions of,
or constitute a default (or an event which with notice or lapse of time, or
both, would constitute a default) under, or result in the creation or imposition
of any lien, charge or encumbrance upon any property or assets of the Company or
any of its Material U.S. Subsidiaries pursuant to, any material contract filed
with the Securities and Exchange Commission as an exhibit to the Company's
Annual Report on Form 10-K for the fiscal year ended December 28, 2002 or
(B) violate or conflict with any provision of the certificate of incorporation
or by-laws of the Company or any of its Material U.S. Subsidiaries, or (C) to
the knowledge of such counsel, any judgment, decree, order, statute, rule or
regulation of any court or any judicial, regulatory or other legal or
governmental agency or body having jurisdiction over the Company, any of its
Material U.S. Subsidiaries or any of their respective property or assets,
except, in the case of clauses (A) and (C) above, for any such conflict, breach,
default or violation that would not, in the aggregate, have a material adverse
effect on the Company.

        5.     No consent, approval, authorization, order, registration, filing,
qualification, license or permit of or with any court or any judicial,
regulatory or other legal or governmental agency or body is required for the
execution, delivery and performance of the Underwriting Agreement or
consummation of the transactions contemplated by the Underwriting Agreement, the
Registration Statement and the Prospectus, except for (1) such as may be
required under applicable state securities or blue sky laws in connection with
the purchase and distribution of the Shares by the Underwriters (as to which
such counsel need express no opinion), (2) such as have been made or obtained
under the Securities Act and (3) such as are required by the NASD.

        6.     The Registration Statement and the Prospectus and any amendments
thereof or supplements thereto (other than the financial statements and notes
thereto, schedules and other financial data included or incorporated by
reference therein, as to which no opinion need be rendered), when they

1

--------------------------------------------------------------------------------


became effective or were filed with the Commission, as the case may be, complied
as to form in all material respects with the requirements of the Securities Act,
the Exchange Act and the Rules and Regulations. The documents filed under the
Exchange Act and incorporated by reference in the Registration Statement and the
Prospectus or any amendment thereof or supplement thereto (other than the
financial statements and notes thereto, schedules and other financial data
included or incorporated by reference therein, as to which no opinion need be
rendered), when they became effective or were filed with the Commission, as the
case may be, complied as to form in all material respects with the Securities
Act or the Exchange Act, as applicable, and the Rules and Regulations.

        7.     The statements under the captions "Description of Capital Stock"
and "Plan of Distribution" in the Prospectus; the statements in Item 15 of
Part II of the Registration Statement; and "Legal Proceedings" in the Company's
Annual Report on Form 10-K for the fiscal year ended December 28, 2002
incorporated by reference in the Registration Statement, insofar as such
statements constitute a summary of the legal matters, documents or proceedings
referred to therein, fairly present the information called for with respect to
such legal matters, documents and proceedings. The statements under the captions
"Business—Government Regulation—United States" and "—Third Party Reimbursement"
(insofar as such statements relate to the United States) in the Form 10-K
incorporated by reference in the Registration Statement constitute an accurate
summary of the legal matters, documents or proceedings referred to therein.

        8.     The Company is not and, after giving effect to the offering and
sale of the Shares and the application of the proceeds thereof as described in
the Registration Statement and the Prospectus, will not be, an "investment
company," as such term is defined in the Investment Company Act of 1940, as
amended.

        9.     Based upon the oral advice of the members of the staff of the
Division of Corporation Finance of the Commission, the Registration Statement
was declared effective under the Securities Act as of June 5, 2003, and, to the
knowledge of such counsel, no stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereof has been issued
and no proceedings therefor have been initiated or threatened by the Commission
and all filings required by Rule 424(b) under the Securities Act have been made.

        10.   The Company has the corporate power and authority to execute and
deliver this Agreement, to deliver the Shares and to perform its obligations
hereunder, and all corporate action required to be taken for the due
authorization, execution and delivery of this Agreement, the delivery of the
Shares and the consummation of the transactions contemplated by Underwriting
Agreement, the Registration Statement and the Prospectus and as described in the
Registration Statement and the Prospectus have been duly and validly taken. The
Underwriting Agreement has been duly executed and delivered by the Company.

        11.   To the knowledge of such counsel, no contract or agreement is
required to be filed as an exhibit to the Registration Statement that is not so
filed.

        12.   To the knowledge of such counsel, there are no contracts,
agreements or understandings between the Company and any person granting such
person the right to require the Company to include any securities of the Company
owned or to be owned by such person in the securities registered pursuant to the
Registration Statement.

        In addition, such opinion shall also contain a statement (a) that such
counsel has participated in conferences with officers and representatives of the
Company, representatives of the independent public accountants for the Company
and the Underwriters at which the contents of the Registration Statement and the
Prospectus were discussed and, although such counsel does not pass upon and does
not assume any responsibilities for the accuracy, completeness or fairness of
the statements contained in the Registration Statement or Prospectus (except to
the extent set forth in paragraph 8 above), no

2

--------------------------------------------------------------------------------


facts have come to the attention of such counsel which would lead such counsel
to believe that either the Registration Statement, at the time it became
effective (including the information deemed to be part of the Registration
Statement at the time of effectiveness pursuant to Rule 430A(b), if applicable),
or any amendment thereof made prior to the Closing Date, as of the date of such
amendment, contained or incorporated by reference any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein not misleading or (b) that
the Prospectus (including the documents incorporated by reference therein), as
of its date (or any amendment thereof or supplement thereto made prior to the
Closing Date as of the date of such amendment or supplement) and as of the
Closing Date, contained or contains an untrue statement of a material fact or
omitted or omits to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading (it being understood that, with respect to
clauses (a) and (b) above, such counsel need make no statement with respect to
the financial statements and notes thereto, financial schedules and other
financial data included or incorporated by reference therein).

3

--------------------------------------------------------------------------------


EXHIBIT A TO FORM OF OPINION OF U.S. COUNSEL TO THE COMPANY


Subsidiary

--------------------------------------------------------------------------------

  Jurisdiction

--------------------------------------------------------------------------------

  Ownership

--------------------------------------------------------------------------------

  Bird Products Corporation   California   100 % Corpak LLC   Delaware   100 %
Grason-Stadler, Inc.   Massachusetts   100 % Nicolet Vascular Inc.   Delaware  
100 % SensorMedics Corporation   California   100 % Tecomet Inc.   Massachusetts
  100 %

4

--------------------------------------------------------------------------------




ANNEX II

Form of Opinion of German Counsel to the Company


        1.     Each of Erich Jaeger Holding Deutschland GmbH, VIASYS Healthcare
GmbH, HMS Health Management Systems GmbH, Nicolet EME GmbH and SensorMedics GmbH
(collectively, the "German Subsidiaries") is a private company with limited
liability (GmbH) duly incorporated and validly existing under the laws of the
Federal Republic of Germany. Each of the German Subsidiaries has the requisite
corporate power and authority to own its properties and assets and to carry on
its business as currently being conducted.

        2.     The share capital of each of the German Subsidiaries, as
reflected in the certified excerpts from the Commercial Registers referred to
under paragraphs II.1, II.3, II.5, II.7 and II.9, constitutes all the respective
German Subsidiary share capital, and there are no outstanding commitments to
issue any additional shares. The share capital for each of the German
Subsidiaries has been fully paid, is non-assessable and owned directly or
indirectly by the Company, free and clear of all Liens, except for the pledge on
the shares of certain of the German Subsidiaries in connection with the Credit
Agreement dated May 31, 2002, among the Company, the banks parties thereto and
certain other parties.

        3.     To the knowledge of such counsel, there are no material pending
judicial, regulatory or other legal or governmental proceedings to which any of
the German Subsidiaries is a party or of which any property of any of the German
Subsidiaries is the subject.

        4.     The execution, delivery, and performance of the Underwriting
Agreement and consummation of the transactions contemplated by Underwriting
Agreement, the Registration Statement and the Prospectus do not and will not
(A) violate or conflict with any provision of the organizational documents of
any German Subsidiary or (B) to the knowledge of such counsel, violate or
conflict with any judgment, decree, order, statute, rule or regulation of any
court or any judicial, regulatory or other legal or governmental agency or body
in Germany, except, in the case of clause (B) above, for any such conflict,
breach, default or violation that would not, individually or in the aggregate,
have a Material Adverse Effect.

        5.     No consent, approval, authorization, order, registration, filing,
qualification, license or permit with any court or any judicial, regulatory or
other legal or governmental agency or body in Germany is required for the
execution, delivery and performance of the Underwriting Agreement or
consummation of the transactions contemplated by the Underwriting Agreement, the
Registration Statement and the Prospectus.

1

--------------------------------------------------------------------------------


ANNEX III

Form of Lock-Up Agreement


Bear, Stearns & Co. Inc.
J.P. Morgan Securities Inc.
As Representatives of the several
Underwriters referred to below

c/o Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, New York 10179
Attention: Equity Capital Markets

VIASYS Healthcare Inc. Lock-Up Agreement

Ladies and Gentlemen:

        This letter agreement (this "Agreement") relates to the proposed public
offering (the "Offering") by VIASYS Healthcare Inc., a Delaware corporation (the
"Company"), of its common stock, par value $0.01 per share (the "Stock").

        In order to induce you and the other underwriters for which you act as
representatives (the "Underwriters") to underwrite the Offering, the undersigned
hereby agrees that, without the prior written consent of Bear, Stearns &
Co. Inc. ("Bear Stearns") and J.P. Morgan Securities Inc. ("JPMorgan"), during
the period from the date hereof until ninety (90) days from the date of the
final prospectus for the Offering (the "Lock-Up Period"), the undersigned
(a) will not, directly or indirectly, offer, sell, agree to offer or sell,
solicit offers to purchase, grant any call option or purchase any put option
with respect to, pledge, borrow or otherwise dispose of any Relevant Security
(as defined below), and (b) will not establish or increase any "put equivalent
position" or liquidate or decrease any "call equivalent position" with respect
to any Relevant Security (in each case within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder), or otherwise enter into any swap, derivative or other
transaction or arrangement that transfers to another, in whole or in part, any
economic consequence of ownership of a Relevant Security, whether or not such
transaction is to be settled by delivery of Relevant Securities, other
securities, cash or other consideration. As used herein "Relevant Security"
means the Stock, any other equity security of the Company or any of its
subsidiaries and any security convertible into, or exercisable or exchangeable
for, any Stock or other such equity security.

        The undersigned hereby authorizes the Company during the Lock-Up Period
to cause any transfer agent for the Relevant Securities to decline to transfer,
and to note stop transfer restrictions on the stock register and other records
relating to, Relevant Securities for which the undersigned is the record holder
and, in the case of Relevant Securities for which the undersigned is the
beneficial but not the record holder, agrees during the Lock-Up Period to cause
the record holder to cause the relevant transfer agent to decline to transfer,
and to note stop transfer restrictions on the stock register and other records
relating to, such Relevant Securities. The undersigned hereby further agrees
that, without the prior written consent of Bear Stearns and JPMorgan, during the
Lock-up Period the undersigned (x) will not file or participate in the filing
with the Securities and Exchange Commission of any registration statement, or
circulate or participate in the circulation of any preliminary or final
prospectus or other disclosure document with respect to any proposed offering or
sale of a Relevant Security and (y) will not exercise any rights the undersigned
may have to require registration with the Securities and Exchange Commission of
any proposed offering or sale of a Relevant Security.

        The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Agreement and that this Agreement
constitutes the legal, valid and binding obligation of the undersigned,
enforceable in accordance with its terms. Upon request, the undersigned will
execute any additional documents necessary in connection with enforcement
hereof. Any obligations of

--------------------------------------------------------------------------------


the undersigned shall be binding upon the successors and assigns of the
undersigned from the date first above written.

        This Agreement shall be governed by and construed in accordance with the
laws of the State of New York. Delivery of a signed copy of this letter by
facsimile transmission shall be effective as delivery of the original hereof.

    Very truly yours,
 
 
By:
 
    

--------------------------------------------------------------------------------


 
 
Print Name:
 
    

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



SCHEDULE I
EXHIBIT A Subsidiaries
ANNEX I Form of Opinion of U.S. Counsel to the Company
EXHIBIT A TO FORM OF OPINION OF U.S. COUNSEL TO THE COMPANY
ANNEX II Form of Opinion of German Counsel to the Company
ANNEX III Form of Lock-Up Agreement
